HARALSON, J.
It seems to be well settled, that where a parent having charge of an infant of tender' years, abandons and exposes it to the inclemency of the weather, such parent is guilty of an assault. If physical detriment ensue from such exposure, it is a battery on the child. — Russell on Crimes, p. 1021, § 1022; 2 Bish. New Crim. Law, § § 29, 33 (2), 72 (3), 660 (1).
“If the exposure or neglect of an infant or other dependent person, resulting in death, is an act of mere carelessness, wherein danger to life does not clearly appear, the homicide is only manslaughter; whereas, if the exposure or neglect is of a dangerous kind, it is murder. For example, if from an infant of tender years the person under obligation to provide for it willfully withholds needful food or any other needful thing, though not with intent to kill, and by reason thereof the child dies, he commits murder.” — 2 Bish. New Cr. Law, § 686.
The charge of the court was in consonance with the foregoing principles, and in its postulates was well within the evidence in the cause.
Affirmed.